Citation Nr: 0902936	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
broken jaw.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1945 and from February 1947 to June 1948.  This case comes to 
the Board of Veterans' Affairs (Board) from a November 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

It is noted that an October 2006 rating decision by the same 
RO granted entitlement to service connection for post 
traumatic stress disorder.  The veteran submitted a notice of 
disagreement regarding the initial rating assigned for that 
disorder; however, his appeal regarding that issue was not 
perfected as no VA Form 9 was received after the September 
2007 statement of the case was issued and it is now more than 
a year later.  As such, that issue is not before the Board at 
this time.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for right 
ear hearing loss and the issues of entitlement to service 
connection for left ear hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for residuals of a broken jaw was denied in an August 1991 
rating decision.  The veteran did not fully appeal this 
unfavorable decision and it became final.

2.  Evidence associated with the claims file since the August 
1991 rating decision regarding residuals of a broken jaw is 
not both new and material evidence as it does not indicate 
that a diagnosis of any such residuals could be related to 
service, and thus, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision, which denied service 
connection for residuals of a broken jaw is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having not been presented for 
the claim for service connection for residuals of a broken 
jaw, the claim for service connection for such residuals is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
June 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and he has provided 
additional copies of his service treatment records.  And, he 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim to Reopen

The veteran was most recently denied entitlement to service 
connection for residuals of a broken jaw in an August 1991 
rating decision.  This rating decision denied the claim 
because no current diagnosed residuals were of record and no 
relation of any such residuals to service had been made.  
This decision went unappealed by the veteran and therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

As stated above, the last final denial of the veteran's claim 
for service connection for residuals of a broken jaw was a 
rating decision dated in August 1991.  At the time of that 
decision, the evidence of record included the veteran's 
service treatment records and some post-service treatment 
records.  The claim was denied because of a lack of a showing 
of a current diagnosed residual related to treatment in 
service.

Since the last final denial of this claim, the veteran has 
submitted copies of service treatment records which are not 
new as they were considered at the time of the previous final 
disallowance of this claim.  VA treatment records have also 
been made a part of the claims file.  None of these records 
show a current diagnosis of a residual related to a jaw 
disorder.  In fact, a May 2005 treatment record indicates 
that the veteran stated he had no current problems with his 
jaw despite the in-service treatment for tempromandibular 
joint.

While the treatment records submitted since the last final 
disallowance of the claim are new as they were not received 
prior to the last final disallowance, they are not material 
to the claim for service connection for residuals of a broken 
jaw.  As this new evidence does not, by itself or when 
considered with previous evidence of record, relate to a 
positive nexus between the veteran's service and a current 
jaw condition, it does not relate to an unestablished fact 
necessary to substantiate the claim and as such, is not 
considered to be material.  As the veteran has not submitted 
evidence that is both new and material with regards to his 
claim for service connection for sinusitis, the claim is not 
reopened.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for residuals of a broken jaw is 
not reopened.


REMAND

The veteran's claim of entitlement to service connection for 
right ear hearing loss was denied in an August 1991 rating 
decision.  The veteran did not fully appeal this unfavorable 
decision and it became final.  Subsequently, the veteran's 
claims of service connection for left ear hearing loss and 
tinnitus, as well as the claim to reopen service connection 
for right ear hearing loss, were denied in a November
2005 rating decision.

The veteran's claims regarding hearing loss and tinnitus must 
be remanded for a VA examination.  He was exposed to noise in 
service as he served on a Navy ship that was engaged in 
combat and he worked in a role which placed him near the 
guns.  He also has current complaints of ringing in the ears 
and has been diagnosed with hearing loss and issued a hearing 
aid as per his VA treatment records.  Therefore, a VA 
examination must be undertaken to determine the nature and 
etiology of the conditions affecting his hearing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.  Have the 
examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

	a.  Does the veteran have current 
diagnoses of hearing loss and tinnitus?  
Please include specific audiogram results.

	b.  Is it at least as likely as not 
that any current diagnoses of hearing loss 
and tinnitus are related to noise exposure 
in service?

2.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

3.  Thereafter, readjudicate the claims on 
appeal and if they remain denied issue the 
veteran a supplemental statement of the 
case and allow for an appropriate period 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


